       Case 2:18-cv-13556-SM-KWR Document 28 Filed 01/22/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

KHOLKAR VISHVESHWAR GANPAT,
                                                    Civil Action No. 18-13556 “E” (4)
       Plaintiff,                                   IN ADMIRALTY

v.                                                  JUDGE: SUSIE MORGAN

EASTERN PACIFIC SHIPPING PTE,                       CHIEF MAG. JUDGE: KAREN
LTD., d/b/a/ “EPS”                                  WELLS ROBY

       Defendant.


                    MOTION FOR LEAVE TO FILE REPLY MEMORANDUM
                        IN SUPPORT OF MOTION TO DISMISS FOR
                          INSUFFICIENT SERVICE OF PROCESS

       Defendant Eastern Pacific Shipping Pte, Ltd. (EPS”) hereby moves for leave to file a

reply memorandum in support of its motion to dismiss for insufficient service of process [ECF

16] against Plaintiff Kholkar Vishveshwar Ganpat (“Ganpat”). Ganpat filed an opposition on

January 15, 2019 [ECF 23], and a supplemental opposition on January 17, 2019 [ECF27], in

which Ganpat presents various arguments and theories to which EPS requests an opportunity to

respond.

       Plaintiff consents to EPS’ request to file a reply.

       WHEREFORE, EPS requests the Court grant it leave to file a reply. EPS herewith

attaches its proposed reply memorandum in support of its motion to dismiss.

Dated: January 22, 2019.

                                       Respectfully Submitted,

/s/ J. Stephen Simms                               C. Gordon Starling, Jr. (#12408)
J. Stephen Simms, Trial Attorney                   The Law Office of Gordon Starling, LLC
Marios John Monopolis                              601 Poydras Street, Suite 1660
Simms Showers LLP                                  New Orleans, LA 70130-6029
201 International Circle, Suite 250,               Tel: (504) 525-2121
Baltimore, Maryland 21030                          Email: gstarling@starling-law.com
       Case 2:18-cv-13556-SM-KWR Document 28 Filed 01/22/19 Page 2 of 2




Tel: 410-783-5795
Fax: 410-510-1789
Email: jssimms@simmsshowers.com                    G. Beauregard Gelpi (#18226)
       mjmonopolis@simmsshowers.com                Wagner, Bagot & Rayer LLP
                                                   601 Poydras St., Suite 1660
                                                   New Orleans, LA 70130-6029
                                                   Tel: (504) 525-2141
                                                   Email: bgelpi@wb-lalaw.com

                          Counsel for Eastern Pacific Shipping Pte, Ltd.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on January 22, 2019, I caused a true and correct copy of the

foregoing to be filed on the Court’s website for service on all parties of record.

                                                      /s/ J. Stephen Simms




                                                -2-
